United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2712
                                   ___________

Taariq S. Irshaad,                   *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Deputy Aaron Hess; Captain Stacy     *
Sinner,                              * [UNPUBLISHED]
                                     *
           Appellees.                *
                                ___________

                             Submitted: April 3, 2009
                                Filed: April 7, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Taariq Irshaad appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. After de novo review, see Ramlet v. E.F. Johnson Co.,
507 F.3d 1149, 1152 (8th Cir. 2007), we conclude that summary judgment was
properly granted because there was no genuine issue as to any material fact and
appellees were entitled to judgment as a matter of law. We also hold that the district


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
court did not abuse its discretion in denying Irshaad’s motion for appointment of
counsel. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-